Exhibit 10.5

AMENDED AND RESTATED SECURITY AGREEMENT

THIS AMENDED AND RESTATED SECURITY AGREEMENT, dated as of February 24, 2010
(this “Agreement”), among Net Talk.com, Inc., a Florida corporation (the
“Debtor”), and Vicis Capital Master Fund, a sub-trust of Vicis Capital Series
Master Trust, a unit trust organized and existing under the laws of the Cayman
Islands and the holder of the Debtor’s securities listed on Schedule H hereto
(the “Securities”), and its endorsees, transferees and assigns (collectively
referred to as the “Secured Party”).

WITNESSETH:

WHEREAS, Debtor and Vicis Capital Master Fund wish to amend and restate that
certain Security Agreement dated as of September 10, 2008 between Debtor and
Vicis Capital Master Fund, as the assign of Debt Opportunity Fund LLLP (the
“September Security Agreement”) and amend and restate that certain Security
Agreement dated as of January 30, 2009, as amended on February 6, 2009, as
further amended on July 20, 2009, as further amended on September 25, 2009
between Debtor and Vicis Capital Master Fund, as the assign of Debt Opportunity
Fund LLLP (the “January Security Agreement”); and

WHEREAS, Debtor and Vicis Capital Master Fund have entered into a Securities
Purchase Agreement dated of even date herewith (the “Purchase Agreement”),
pursuant to which Debtor and Vicis Capital Master Fund agreed that all of the
obligations of Debtor under the Purchase Agreement and the Securities shall be
secured by a lien on all the personal property and assets of the Debtor now
existing or hereinafter acquired; and

WHEREAS, Debtor wishes to grant the Secured Party a perfected security interest
in certain property of the Debtor.

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

1.        Certain Definitions. As used in this Agreement, the following terms
shall have the meanings set forth in this Section 1. Capitalized terms used but
not defined herein, shall have their respective meanings ascribed to them in the
Purchase Agreement.  Terms used but not otherwise defined in this Agreement that
are defined in Article 9 of the UCC (such as “account”, “chattel paper”,
“commercial tort claim”, “deposit account”, “document”, “equipment”, “fixtures”,
“general intangibles”, “goods”, “instruments”, “inventory”, “investment
property”, “letter of-credit rights”, “proceeds” and “supporting obligations”)
shall have the respective meanings given such terms in Article 9 of the UCC.

(a)        “Collateral” means the collateral in which the Secured Party is
granted a security interest by this Agreement and which shall include the
following personal property of the Debtor, whether presently owned or existing
or hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the sale or transfer of the Collateral and of insurance
covering the same and of any tort claims in connection therewith, and all
dividends, interest, cash, notes, securities, equity interest or other property
at any time and from time to time acquired, receivable or otherwise distributed
in respect of, or in exchange for, any or all of the Pledged Securities (as
defined below):



1

--------------------------------------------------------------------------------



(i) All goods, including, without limitations, (A) all machinery, equipment,
computers, motor vehicles, trucks, tanks, boats, ships, appliances, furniture,
special and general tools, fixtures, test and quality control devices and other
equipment of every kind and nature and wherever situated, together with all
documents of title and documents representing the same, all additions and
accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items used and useful in
connection with the Debtor’s businesses and all improvements thereto; and (B)
all inventory;

(ii) All contract rights and other general intangibles, including, without
limitation, all partnership interests, membership interests, stock or other
securities, rights under any of the Organizational Documents, agreements related
to the Pledged Securities, licenses, distribution and other agreements, computer
software (whether “off-the-shelf”, licensed from any third party or developed by
the Debtor), computer software development rights, leases, franchises, customer
lists, quality control procedures, grants and rights, goodwill, trademarks,
service marks, trade styles, trade names, patents, patent applications,
copyrights, and income tax refunds;

(iii) All accounts, together with all instruments, all documents of title
representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each account,
including any right of stoppage in transit;

(iv) All documents, letter-of-credit rights, instruments and chattel paper;

(v) All commercial tort claims;

(vi) All deposit accounts and all cash (whether or not deposited in such deposit
accounts);

(vii) All investment property;

(viii) All supporting obligations; and

(ix) All files, records, books of account, business papers, and computer
programs; and



2

--------------------------------------------------------------------------------



(x) the products and proceeds of all of the foregoing Collateral set forth in
clauses (i)-(ix) above.

Without limiting the generality of the foregoing, the Collateral shall include
all investment property and general intangibles respecting ownership and/or
other equity interests in the Debtor, including, without limitation, the shares
of capital stock and the other equity interests listed on Schedule G hereto (as
the same may be modified from time to time pursuant to the terms hereof), and
any other shares of capital stock and/or other equity interests of any other
direct or indirect subsidiary of the Debtor obtained in the future, and, in each
case, all certificates representing such shares and/or equity interests and, in
each case, all rights, options, warrants, stock, other securities and/or equity
interests that may hereafter be received, receivable or distributed in respect
of, or exchanged for, any of the foregoing (all of the foregoing being referred
to herein as the “Pledged Securities”) and all rights arising under or in
connection with the Pledged Securities, including, but not limited to, all
dividends, interest and cash. Notwithstanding the foregoing, nothing herein
shall be deemed to constitute an assignment of any asset which, in the event of
an assignment, becomes void by operation of applicable law or the assignment of
which is otherwise prohibited by applicable law (in each case to the extent that
such applicable law is not overridden by Sections 9-406, 9-407 and/or 9-408 of
the UCC or other similar applicable law); provided, however, that to the extent
permitted by applicable law, this Agreement shall create a valid security
interest in such asset and, to the extent permitted by applicable law, this
Agreement shall create a valid security interest in the proceeds of such asset.

(b)       “Debentures” means the Debtor’s (i) 12% Senior Secured Convertible
Debenture due June 30, 2011; (ii) 12% Senior Secured Convertible Debenture due
July 20, 2011; and (iii) 12% Senior Secured Convertible Debenture due September
15, 2011.

(c)       “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.



3

--------------------------------------------------------------------------------



(d) “Necessary Endorsement” shall mean undated stock powers endorsed in blank or
other proper instruments of assignment duly executed and such other instruments
or documents as the Secured Party may reasonably request.

(e) “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing to, of the
Debtor to the Secured Party, including, without limitation, all obligations
under this Agreement, the Purchase Agreement, the Securities, and the
Transaction Documents and any other instruments, agreements or other documents
executed and/or delivered in connection herewith or therewith, in each case,
whether now or hereafter existing, voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later increased, created or incurred, and all or any portion of such obligations
or liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from the Secured Party as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time. Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation payments, when due, of: (i) principal and interest on the
Debentures and the loans extended pursuant thereto; (ii) principal and dividends
payable on the shares of Series A Preferred Stock held by the Secured Party and
the amounts extended pursuant thereto; (iii) any and all other fees,
indemnities, costs, obligations and liabilities of the Debtor from time to time
under or in connection with this Agreement, the Purchase Agreement, the
Securities, and the Transaction Documents and any other instruments, agreements
or other documents executed and/or delivered in connection herewith or
therewith; and (iv) all amounts (including but not limited to post-petition
interest) in respect of the foregoing that would be payable but for the fact
that the obligations to pay such amounts are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
the Debtor.

(f) “Organizational Documents” means with respect to the Debtor, the documents
by which the Debtor was organized (such as a certificate of incorporation,
certificate of limited partnership or articles of organization, and including,
without limitation, any certificates of designation for preferred stock or other
forms of preferred equity) and which relate to the internal governance of the
Debtor (such as bylaws, a partnership agreement or an operating, limited
liability or members agreement).

(g) “Series A Preferred Stock” means the Company’s Series A Convertible
Preferred Stock, par value $.001 per share.

(h) “UCC” means the Uniform Commercial Code of the State of New York and or any
other applicable law of any state or states which has jurisdiction with respect
to all, or any portion of, the Collateral or this Agreement, from time to time.
It is the intent of the parties that defined terms in the UCC should be
construed in their broadest sense so that the term “Collateral” will be
construed in its broadest sense. Accordingly if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.



4

--------------------------------------------------------------------------------



2.        Grant of Security Interest. As an inducement for the Secured Party to
extend the loans as evidenced by the Debentures, to enter into the Purchase
Agreement and purchase shares of Series A Preferred Stock and the other
Securities identified therein, and to secure the complete and timely payment,
performance and discharge in full, as the case may be, of all of the
Obligations, the Debtor hereby unconditionally and irrevocably pledges, grants
and hypothecates to the Secured Party a continuing and perfected security
interest in and to, a lien upon and a right of set-off against all of their
respective right, title and interest of whatsoever kind and nature in and to,
the Collateral (the “Security Interest”).

3.        Delivery of Certain Collateral. Contemporaneously or prior to the
execution of this Agreement, the Debtor shall deliver or cause to be delivered
to the Secured Party (a) any and all certificates and other instruments
representing or evidencing the Pledged Securities, and (b) any and all
certificates and other instruments or documents representing any of the other
Collateral, in each case, together with all necessary endorsements. The Debtor
is, contemporaneously with the execution hereof, delivering to the Secured
Party, or has previously delivered to the Secured Party, a true and correct copy
of each Organizational Document governing any of the Pledged Securities.

4.        Representations, Warranties, Covenants and Agreements of the Debtor.
The Debtor represents and warrants to, and covenants and agrees with, the
Secured Party as follows:

(a) The Debtor has the requisite corporate, partnership, limited liability
company or other power and authority to enter into this Agreement and otherwise
to carry out its obligations hereunder. The execution, delivery and performance
by the Debtor of this Agreement and the filings contemplated therein have been
duly authorized by all necessary action on the part of the Debtor and no further
action is required by the Debtor. This Agreement has been duly executed by the
Debtor. This Agreement constitutes the legal, valid and binding obligation of
the Debtor, enforceable against the Debtor in accordance with its terms except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization and similar laws of general application relating to or affecting
the rights and remedies of creditors and by general principles of equity.

(b) The Debtor has no place of business or offices where its respective books of
account and records are kept (other than temporarily at the offices of its
attorneys or accountants) or places where Collateral is stored or located,
except as set forth on Schedule A attached hereto. Except as specifically set
forth on Schedule A, the Debtor is the record owner of the real property where
such Collateral is located, and there exist no mortgages or other liens on any
such real property except for Permitted Liens. Except as disclosed on Schedule
A, none of such Collateral is in the possession of any consignee, bailee,
warehouseman, agent or processor.



5

--------------------------------------------------------------------------------



(c) Except for Permitted Liens and except as set forth on Schedule B attached
hereto, the Debtor is the sole owner of the Collateral (except for non-exclusive
licenses granted by the Debtor in the ordinary course of business), free and
clear of any liens, security interests, encumbrances, rights or claims, and is
fully authorized to grant the Security Interest. There is not on file in any
governmental or regulatory authority, agency or recording office an effective
financing statement, security agreement, license or transfer or any notice of
any of the foregoing (other than those that will be filed in favor of the
Secured Party pursuant to this Agreement) covering or affecting any of the
Collateral. So long as this Agreement shall be in effect, the Debtor shall not
execute and shall not knowingly permit to be on file in any such office or
agency any such financing statement or other document or instrument (except to
the extent filed or recorded in favor of the Secured Party pursuant to the terms
of this Agreement).

(d) No written claim has been received that any Collateral or Debtor’s use of
any Collateral violates the rights of any third party. There has been no adverse
decision to the Debtor’s claim of ownership rights in or exclusive rights to use
the Collateral in any jurisdiction or to the Debtor’s right to keep and maintain
such Collateral in full force and effect, and there is no proceeding involving
said rights pending or, to the best knowledge of the Debtor, threatened before
any court, judicial body, administrative or regulatory agency, arbitrator or
other governmental authority.

(e) The Debtor shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and its Collateral
at the locations set forth on Schedule A attached hereto and may not relocate
such books of account and records or tangible Collateral unless it delivers to
the Secured Party at least thirty (30) days prior to such relocation (i) written
notice of such relocation and the new location thereof (which must be within the
United States) and (ii) evidence that appropriate financing statements under the
UCC and other necessary documents have been filed and recorded and other steps
have been taken to perfect the Security Interest to create in favor of the
Secured Party a valid, perfected and continuing perfected first priority lien in
the Collateral.

(f) This Agreement creates in favor of the Secured Party a valid security
interest in the Collateral, subject only to Permitted Liens securing the payment
and performance of the Obligations. Upon making the filings described in the
immediately following paragraph, all security interests created hereunder in any
Collateral which may be perfected by filing Uniform Commercial Code financing
statements shall have been duly perfected. Except for the filing of the Uniform
Commercial Code financing statements referred to in the immediately following
paragraph, the recordation of the Intellectual Property Security Agreement (as
defined below) with respect to copyrights and copyright applications in the
United States Copyright Office referred to in paragraph (m), the execution and
delivery of deposit account control agreements referred to in paragraph (dd)
satisfying the requirements of Section 9-104(a)(2) of the UCC with respect to
each deposit account of the Debtor, and the delivery of the certificates and
other instruments provided in Section 3, no action is necessary to create,
perfect or protect the security interests created hereunder. Without limiting
the generality of the foregoing, except for the filing of said financing
statements, the recordation of said Intellectual Property Security Agreement,
and the execution and delivery of said deposit account control agreements, no
consent of any third parties and no authorization, approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for (i) the execution, delivery and performance of this Agreement,
(ii) the creation or perfection of the Security Interest created hereunder in
the Collateral or (iii) the enforcement of the rights of the Secured Party
hereunder.



6

--------------------------------------------------------------------------------



(g) The Debtor hereby authorizes the Secured Party to file one or more financing
statements under the UCC, with respect to the Security Interest with the proper
filing and recording agencies in any jurisdiction deemed proper by them.

(h) The execution, delivery and performance of this Agreement by the Debtor does
not (i) violate any of the provisions of any Organizational Documents of the
Debtor or any judgment, decree, order or award of any court, governmental body
or arbitrator or any applicable law, rule or regulation applicable to the Debtor
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing the Debtor’s debt or otherwise) or other understanding to
which the Debtor is a party or by which any property or asset of the Debtor is
bound or affected. No consent (including, without limitation, from stockholders
or creditors of the Debtor) is required for the Debtor to enter into and perform
its obligations hereunder.

(i) The capital stock and other equity interests listed on Schedule G hereto
represent all of the capital stock and other equity interests of the Debtor, and
represent all capital stock and other equity interests owned, directly or
indirectly, by the Debtor. All of the Pledged Securities are validly issued,
fully paid and nonassessable, and the Debtor is the legal and beneficial owner
of the Pledged Securities, free and clear of any lien, security interest or
other encumbrance except for the security interests created by this Agreement
and other Permitted Liens.

 (j) The ownership and other equity interests in partnerships and limited
liability companies (if any) included in the Collateral by their express terms
do not provide that they are securities governed by Article 8 of the UCC and are
not held in a securities account or by any financial intermediary.

(k) The Debtor shall at all times maintain the liens and Security Interest
provided for hereunder as valid and perfected first priority liens and security
interests in the Collateral in favor of the Secured Party until this Agreement
and the Security Interest hereunder shall be terminated pursuant to Section 11
hereof. The Debtor hereby agrees to defend the same against the claims of any
and all persons and entities. The Debtor shall safeguard and protect all
Collateral for the account of the Secured Party. At the request of the Secured
Party, the Debtor will sign and deliver to the Secured Party at any time or from
time to time one or more financing statements pursuant to the UCC in form
reasonably satisfactory to the Secured Party and will pay the cost of filing the
same in all public offices wherever filing is, or is deemed by the Secured Party
to be, necessary or desirable to effect the rights and obligations provided for
herein. Without limiting the generality of the foregoing, the Debtor shall pay
all fees, taxes and other amounts necessary to maintain the Collateral and the
Security Interest hereunder, and the Debtor shall obtain and furnish to the
Secured Party from time to time, upon demand, such releases and/or
subordinations of claims and liens which may be required to maintain the
priority of the Security Interest hereunder.



7

--------------------------------------------------------------------------------



(l) Subject to Permitted Liens, the Debtor will not transfer, pledge,
hypothecate, encumber, license, sell or otherwise dispose of any of the
Collateral (except for non-exclusive licenses granted by a Debtor in its
ordinary course of business and sales of inventory by a Debtor in its ordinary
course of business) without the prior written consent of the Secured Party.

(m) The Debtor shall keep and preserve its equipment, inventory and other
tangible Collateral in good condition, repair and order and shall not operate or
locate any such Collateral (or cause to be operated or located) in any area
excluded from insurance coverage.

(n) The Debtor shall maintain with financially sound and reputable insurers,
insurance with respect to the Collateral against loss or damage of the kinds and
in the amounts customarily insured against by entities of established reputation
having similar properties similarly situated and in such amounts as are
customarily carried under similar circumstances by other such entities and
otherwise as is prudent for entities engaged in similar businesses but in any
event sufficient to cover the full replacement cost thereof. The Debtor shall
cause each insurance policy issued in connection herewith to provide, and the
insurer issuing such policy to certify to the Secured Party that (a) the Secured
Party will be named as lender loss payee and additional insured under each such
insurance policy; (b) if such insurance be proposed to be cancelled or
materially changed for any reason whatsoever, such insurer will promptly notify
the Secured Party and such cancellation or change shall not be effective as to
the Secured Party for at least thirty (30) days after receipt by the Secured
Party of such notice, unless the effect of such change is to extend or increase
coverage under the policy; and (c) the Secured Party will have the right (but no
obligation) at its election to remedy any default in the payment of premiums
within thirty (30) days of notice from the insurer of such default. If no Event
of Default exists and if the proceeds arising out of any claim or series of
related claims do not exceed $100,000, loss payments in each instance will be
applied by the Debtor to the repair and/or replacement of property with respect
to which the loss was incurred to the extent reasonably feasible, and any loss
payments or the balance thereof remaining, to the extent not so applied, shall
be payable to the Debtor, provided, however, that payments received by the
Debtor after an Event of Default occurs and is continuing or in excess of
$100,000 for any occurrence or series of related occurrences shall be paid to
the Secured Party and, if received by the Debtor, shall be held in trust for and
immediately paid over to the Secured Party unless otherwise directed in writing
by the Secured Party. Copies of such policies or the related certificates, in
each case, naming the Secured Party as lender loss payee and additional insured
shall be delivered to the Secured Party at least annually and at the time any
new policy of insurance is issued.



8

--------------------------------------------------------------------------------



(o) The Debtor shall, within ten (10) days of obtaining knowledge thereof,
advise the Secured Party promptly, in sufficient detail, of any substantial
change in the Collateral, and of the occurrence of any event which would have a
material adverse effect on the value of the Collateral or on the Secured Party’s
security interest therein.

(p) The Debtor shall promptly execute and deliver to the Secured Party such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as the Secured Party may from time to time request and may in its
sole discretion deem necessary to perfect, protect or enforce its security
interest in the Collateral including, without limitation, if applicable, the
execution and delivery of a separate security agreement with respect to the
Debtor’s Intellectual Property (“Intellectual Property Security Agreement”) in
which the Secured Party have been granted a security interest hereunder,
substantially in a form acceptable to the Secured Party, which Intellectual
Property Security Agreement, other than as stated therein, shall be subject to
all of the terms and conditions hereof.

(q) The Debtor shall permit the Secured Party and its representatives and agents
to inspect, upon reasonable advanced notice, the Collateral at any time, and to
make copies of records pertaining to the Collateral as may be requested by a
Secured Party from time to time.

(r) The Debtor shall take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any rights, claims, causes of action
and accounts receivable in respect of the Collateral.

(s) The Debtor shall promptly notify the Secured Party in sufficient detail upon
becoming aware of any attachment, garnishment, execution or other legal process
levied against any Collateral and of any other information received by the
Debtor that may materially affect the value of the Collateral, the Security
Interest or the rights and remedies of the Secured Party hereunder.

(t) All information heretofore, herein or hereafter supplied to the Secured
Party by or on behalf of the Debtor with respect to the Collateral is accurate
and complete in all material respects as of the date furnished.

(u) The Debtor shall at all times preserve and keep in full force and effect
their respective valid existence and good standing and any rights and franchises
material to its business.

(v) The Debtor will not change its name, type of organization, jurisdiction of
organization, organizational identification number (if it has one), legal or
corporate structure, or identity, or add any new fictitious name unless it
provides at least 30 days prior written notice to the Secured Party of such
change and, at the time of such written notification, the Debtor provides any
financing statements or fixture filings necessary to perfect and continue
perfected the perfected security interest granted and evidenced by this
Agreement.



9

--------------------------------------------------------------------------------



(w) The Debtor may not consign any of its Inventory or sell any of its Inventory
on bill and hold, sale or return, sale on approval, or other conditional terms
of sale without the consent of the Secured Party which shall not be unreasonably
withheld, except to the extent such consignment or sale does not exceed 15% of
the total value of all of the Debtor’s finished goods in Inventory.

(x) The Debtor may not relocate its chief executive office to a new location
without providing 30 days prior written notification thereof to the Secured
Party and so long as, at the time of such written notification, the Debtor
provides any financing statements or fixture filings necessary to perfect and
continue perfected the perfected security Interest granted and evidenced by this
Agreement.

(y) The Debtor was organized and remains organized solely under the laws of the
state set forth next to the Debtor’s name in the first paragraph of this
Agreement. Schedule D attached hereto sets forth the Debtor’s organizational
identification number or, if the Debtor does not have one, states that one does
not exist.

(z)       (i) The actual name of the Debtor is the name set forth in the
preamble above; (ii) the Debtor does not have any trade names except as set
forth on Schedule E attached hereto; (iii) The Debtor has not used any name
other than that stated in the preamble hereto or as set forth on Schedule E for
the preceding five years; and (iv) no entity has merged into the Debtor or been
acquired by the Debtor within the past five years except as set forth on
Schedule E.

(aa) At any time and from time to time that any Collateral consists of
instruments, certificated securities or other items that require or permit
possession by the secured party to perfect the security interest created hereby,
the Debtor shall deliver such Collateral to the Secured Party.

(bb) The Debtor shall vote the Pledged Securities to comply with the covenants
and agreements set forth herein, in the Purchase Agreement and in the
Debentures.

(cc) The Debtor shall register the pledge of the applicable Pledged Securities
on the books of the Debtor. The Debtor shall notify each issuer of Pledged
Securities to register the pledge of the applicable Pledged Securities in the
name of the Secured Party on the books of such issuer. Further, except with
respect to certificated securities delivered to the Secured Party, the Debtor
shall deliver to the Secured Party an acknowledgement of pledge (which, where
appropriate, shall comply with the requirements of the relevant UCC with respect
to perfection by registration) signed by the issuer of the applicable Pledged
Securities, which acknowledgement shall confirm that: (a) it has registered the
pledge on its books and records; and (b) at any time directed by the Secured
Party during the continuation of an Event of Default, such issuer will transfer
the record ownership of such Pledged Securities into the name of any designee of
Secured Party, will take such steps as may be necessary to effect the transfer,
and will comply with all other instructions of Secured Party regarding such
Pledged Securities without the further consent of the Debtor.



10

--------------------------------------------------------------------------------



(dd) In the event that, upon an occurrence of an Event of Default, Secured Party
shall sell all or any of the Pledged Securities to another party or parties
(herein called the “Transferee”) or shall purchase or retain all or any of the
Pledged Securities, the Debtor shall, to the extent applicable: (i) deliver to
the Secured Party or the Transferee, as the case may be, the articles of
incorporation, bylaws, minute books, stock certificate books, corporate seals,
deeds, leases, indentures, agreements, evidences of indebtedness, books of
account, financial records and all other Organizational Documents and records of
the Debtor and its direct and indirect subsidiaries; (ii) use its best efforts
to obtain resignations of the persons then serving as officers and directors of
the Debtor and its direct and indirect subsidiaries, if so requested; and (iii)
use its reasonable best efforts to obtain any approvals that are required by any
governmental or regulatory body in order to permit the sale of the Pledged
Securities to the Transferee or the purchase or retention of the Pledged
Securities by the Secured Party and allow the Transferee or Secured Party to
continue the business of the Debtor and its direct and indirect subsidiaries.

(ee) The Debtor will from time to time promptly execute and deliver all such
further instruments and documents, and take all such further action as may be
necessary or desirable, or as the Secured Party may reasonably request, in order
to perfect and protect any security interest granted or purported to be granted
hereby or to enable the Secured Party to exercise and enforce their rights and
remedies hereunder and with respect to any Collateral or to otherwise carry out
the purposes of this Agreement.

(ff) Schedule F attached hereto lists all of the patents, patent applications,
trademarks, trademark applications, registered copyrights, and domain names
owned by the Debtor as of the date hereof. Schedule F lists all material
licenses in favor of the Debtor for the use of any patents, trademarks,
copyrights and domain names as of the date hereof. All material patents and
trademarks of the Debtor have been duly recorded (or applications for such
patents and trademarks are currently pending) at the United States Patent and
Trademark Office and all material copyrights of the Debtor have been duly
recorded (or applications for such copyrights is currently pending) at the
United States Copyright Office.

(gg) None of the account debtors or other persons or entities obligated on any
of the Collateral is a governmental authority covered by the Federal Assignment
of Claims Act or any similar federal, state or local statute or rule in respect
of such Collateral.

5.        Effect of Pledge on Certain Rights. If any of the Collateral subject
to this Agreement consists of nonvoting equity or ownership interests
(regardless of class, designation, preference or rights) that may be converted
into voting equity or ownership interests upon the occurrence of certain events
(including, without limitation, upon the transfer of all or any of the other
stock or assets of the issuer), it is agreed that the pledge of such equity or
ownership interests pursuant to this Agreement or the enforcement of any of
Secured Party’s rights hereunder shall not be deemed to be the type of event
which would trigger such conversion rights notwithstanding any provisions in the
Organizational Documents or agreements to which the Debtor is subject or to
which the Debtor is party.

6.        Defaults. The following events shall be “Events of Default”:



11

--------------------------------------------------------------------------------



(a) The occurrence of an Event of Default set forth in any of the Debentures or
the Purchase Agreement;

(b) Any representation or warranty of the Debtor in this Agreement shall prove
to have been incorrect in any material respect when made;

(c) The failure by the Debtor to observe or perform any of its obligations
hereunder for five (5) days after delivery to the Debtor of notice of such
failure by or on behalf of a Secured Party unless such default is capable of
cure but cannot be cured within such time frame and the Debtor is using best
efforts to cure same in a timely fashion; or

(d) If any material provision of this Agreement shall at any time for any reason
be declared to be null and void, or the validity or enforceability thereof shall
be contested by the Debtor, or a proceeding shall be commenced by the Debtor, or
by any governmental authority having jurisdiction over the Debtor, seeking to
establish the invalidity or unenforceability thereof, or the Debtor shall deny
that the Debtor has any liability or obligation purported to be created under
this Agreement.

7.         Duty To Hold In Trust.

(a) Upon the occurrence of any Event of Default and during the continuation of
such Event of Default, the Debtor shall, upon receipt of any revenue, income,
dividend, interest or other sums subject to the Security Interest, whether
payable pursuant to any of the Securities or otherwise, or of any check, draft,
note, trade acceptance or other instrument evidencing an obligation to pay any
such sum, hold the same in trust for the Secured Party and shall forthwith
endorse and transfer any such sums or instruments, or both, to the Secured
Party.

(b) If the Debtor shall become entitled to receive or shall receive any
securities or other property (including, without limitation, shares of Pledged
Securities or instruments representing Pledged Securities acquired after the
date hereof, or any options, warrants, rights or other similar property or
certificates representing a dividend, or any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital, or
issued in connection with any reorganization of the Debtor or any of its direct
or indirect subsidiaries) in respect of the Pledged Securities (whether as an
addition to, in substitution of, or in exchange for, such Pledged Securities or
otherwise), the Debtor agrees to (i) accept the same as the agent of the Secured
Party; (ii) hold the same in trust on behalf of and for the benefit of the
Secured Party; and (iii) to deliver any and all certificates or instruments
evidencing the same to the Secured Party on or before the close of business on
the fifth business day following the receipt thereof by the Debtor, in the exact
form received together with the necessary endorsements, to be held by the
Secured Party subject to the terms of this Agreement as Collateral.

8.        Rights and Remedies Upon Default.

 (a) Upon the occurrence of any Event of Default and during the continuation of
such Event of Default, the Secured Party, acting through any agent appointed for
such purpose, shall have the right to exercise all of the remedies conferred
hereunder, under the Purchase Agreement, the Debentures and the other
Transaction Documents, and the Secured Party shall have all the rights and
remedies of a secured party under the UCC. Without limitation, the Secured Party
shall have the following rights and powers:



12

--------------------------------------------------------------------------------



(i) The Secured Party shall have the right to take possession of the Collateral
and, for that purpose, enter, with the aid and assistance of any person, any
premises of the Debtor where the Collateral, or any part thereof, is or may be
placed and remove the same, and the Debtor shall assemble the Collateral and
make it available to the Secured Party at places which the Secured Party shall
reasonably select, whether at the Debtor’s premises or elsewhere, and make
available to the Secured Party, without rent, all of the Debtor’s respective
premises and facilities for the purpose of the Secured Party taking possession
of, removing or putting the Collateral in saleable or disposable form.

(ii) Upon notice to the Debtor by the Secured Party, all rights of the Debtor to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise and all rights of the Debtor to receive the dividends and
interest which it would otherwise be authorized to receive and retain, shall
cease. Upon such notice, Secured Party shall have the right to receive any
interest, cash dividends or other payments on the Collateral and, at the option
of Secured Party, to exercise in such Secured Party’s discretion all voting
rights pertaining thereto. Without limiting the generality of the foregoing,
Secured Party shall have the right (but not the obligation) to exercise all
rights with respect to the Collateral as if they were the sole and absolute
owners thereof, including, without limitation, to vote and/or to exchange, at
its sole discretion, any or all of the Collateral in connection with a merger,
reorganization, consolidation, recapitalization or other readjustment concerning
or involving the Collateral or the Debtor or any of its direct or indirect
subsidiaries.

(iii) The Secured Party shall have the right to operate the business of the
Debtor using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Secured Party may deem commercially reasonable, all
without (except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to the Debtor or right of redemption of a
Debtor, which are hereby expressly waived. Upon each such sale, lease,
assignment or other transfer of Collateral, the Secured Party may, unless
prohibited by applicable law which cannot be waived, purchase all or any part of
the Collateral being sold, free from and discharged of all trusts, claims, right
of redemption and equities of the Debtor, which are hereby waived and released.

(iv) The Secured Party shall have the right (but not the obligation) to notify
any account debtors and any obligors under instruments or accounts to make
payments directly to the Secured Party and to enforce the Debtor’s rights
against such account debtors and obligors.



13

--------------------------------------------------------------------------------



(v) The Secured Party may (but are not obligated to) direct any financial
intermediary or any other person or entity holding any investment property to
transfer the same to the Secured Party or their designee.

(vi) The Secured Party may (but are not obligated to) transfer any or all
Intellectual Property registered in the name of the Debtor at the United States
Patent and Trademark Office and/or Copyright Office into the name of the Secured
Party or any designee or any purchaser of any Collateral.

(b) The Secured Party may comply with any applicable law in connection with a
disposition of Collateral and such compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. The
Secured Party may sell the Collateral without giving any warranties and may
specifically disclaim such warranties. If the Secured Party sells any of the
Collateral on credit, the Debtor will only be credited with payments actually
made by the purchaser. In addition, the Debtor waives any and all rights that it
may have to a judicial hearing in advance of the enforcement of any of the
Secured Party’s rights and remedies hereunder, including, without limitation,
their right following an Event of Default to take immediate possession of the
Collateral and to exercise their rights and remedies with respect thereto.

(c) For the purpose of enabling the Secured Party to further exercise rights and
remedies under this Section 8 or elsewhere provided by agreement or applicable
law, the Debtor hereby grants to the Secured Party, for the benefit of the
Secured Party, an irrevocable, nonexclusive license (exercisable without payment
of royalty or other compensation to the Debtor) to use, license or sublicense
following, and during the continuation of, an Event of Default, any Intellectual
Property now owned or hereafter acquired by the Debtor, and wherever the same
may be located, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.

9.        Applications of Proceeds. The proceeds of any such sale, lease or
other disposition of the Collateral hereunder shall be applied first, to the
expenses of retaking, holding, storing, processing and preparing for sale,
selling, and the like (including, without limitation, any taxes, fees and other
costs incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Secured Party in enforcing their
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the Obligations, and to the payment of
any other amounts required by applicable law, after which the Secured Party
shall pay to the Debtor any surplus proceeds. If, upon the sale, license or
other disposition of the Collateral, the proceeds thereof are insufficient to
pay all amounts to which the Secured Party is legally entitled, the Debtor will
be liable for the deficiency, together with interest thereon, at the rate of 10%
per annum or the lesser amount permitted by applicable law (the “Default Rate”),
and the reasonable fees of any attorneys employed by the Secured Party to
collect such deficiency. To the extent permitted by applicable law, the Debtor
waives all claims, damages and demands against the Secured Party arising out of
the repossession, removal, retention or sale of the Collateral, unless due
solely to the gross negligence or willful misconduct of the Secured Party as
determined by a final judgment (not subject to further appeal) of a court of
competent jurisdiction.



14

--------------------------------------------------------------------------------



10. Securities Law Provision. The Debtor recognizes that Secured Party may be
limited in its ability to effect a sale to the public of all or part of the
Pledged Securities by reason of certain prohibitions in the Securities Act of
1933, as amended, or other federal or state securities laws (collectively, the
“Securities Laws”), and may be compelled to resort to one or more sales to a
restricted group of purchasers who may be required to agree to acquire the
Pledged Securities for their own account, for investment and not with a view to
the distribution or resale thereof. The Debtor agrees that sales so made may be
at prices and on terms less favorable than if the Pledged Securities were sold
to the public, and that Secured Party has no obligation to delay the sale of any
Pledged Securities for the period of time necessary to register the Pledged
Securities for sale to the public under the Securities Laws. The Debtor shall
cooperate with Secured Party in its attempt to satisfy any requirements under
the Securities Laws (including, without limitation, registration thereunder if
requested by the Secured Party) applicable to the sale of the Pledged Securities
by the Secured Party.

11.       Costs and Expenses. The Debtor agrees to pay all reasonable
out-of-pocket fees, costs and expenses incurred in connection with any filing
required hereunder, including without limitation, any financing statements
pursuant to the UCC, continuation statements, partial releases and/or
termination statements related thereto or any expenses of any searches
reasonably required by the Secured Party. The Debtor shall also pay all other
claims and charges which in the reasonable opinion of the Secured Party might
materially prejudice, imperil or otherwise affect the Collateral or the Security
Interest therein. The Debtor will also, upon demand, pay to the Secured Party
the amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, which the Secured Party
may incur in connection with (i) the enforcement of this Agreement, (ii) the
custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, or (iii) the exercise or enforcement of
any of the rights of the Secured Party under the Securities. Until so paid, any
fees payable hereunder shall be added to the principal amount of the Debentures
and shall bear interest at the Default Rate.

12.       Responsibility for Collateral.          The Debtor assumes all
liabilities and responsibility in connection with all Collateral, and the
Obligations shall in no way be affected or diminished by reason of the loss,
destruction, damage or theft of any of the Collateral or its unavailability for
any reason. Without limiting the generality of the foregoing, (a) the Secured
Party (i) has any duty (either before or after an Event of Default) to collect
any amounts in respect of the Collateral or to preserve any rights relating to
the Collateral, or (ii) has any obligation to clean-up or otherwise prepare the
Collateral for sale, and (b) the Debtor shall remain obligated and liable under
each contract or agreement included in the Collateral to be observed or
performed by the Debtor thereunder. The Secured Party shall have any obligation
or liability under any such contract or agreement by reason of or arising out of
this Agreement or the receipt by the Secured Party of any payment relating to
any of the Collateral, nor shall the Secured Party be obligated in any manner to
perform any of the obligations of the Debtor under or pursuant to any such
contract or agreement, to make inquiry as to the nature or sufficiency of any
payment received by the Secured Party in respect of the Collateral or as to the
sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Secured Party or to which the Secured Party may be entitled at
any time or times.



15

--------------------------------------------------------------------------------



13.       Security Interest Absolute. All rights of the Secured Party and all
obligations of the Debtor hereunder, shall be absolute and unconditional,
irrespective of:

(a) any lack of validity or enforceability of this Agreement, the Purchase
Agreement, the Debentures or any agreement entered into in connection with the
foregoing, or any portion hereof or thereof;

(b) any change in the time, manner or place of payment or performance of, or in
any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to any departure from the Securities or any other
agreement entered into in connection with the foregoing; (c) any exchange,
release or nonperfection of any of the Collateral, or any release or amendment
or waiver of or consent to departure from any other collateral for, or any
guaranty, or any other security, for all or any of the Obligations; (d) any
action by the Secured Party to obtain, adjust, settle and cancel in its sole
discretion any insurance claims or matters made or arising in connection with
the Collateral; or (e) any other circumstance which might otherwise constitute
any legal or equitable defense available to a Debtor, or a discharge of all or
any part of the Security Interest granted hereby. Until the Obligations shall
have been paid and performed in full, the rights of the Secured Party shall
continue even if the Obligations are barred for any reason, including, without
limitation, the running of the statute of limitations or bankruptcy. The Debtor
expressly waives presentment, protest, notice of protest, demand, notice of
nonpayment and demand for performance. In the event that at any time any
transfer of any Collateral or any payment received by the Secured Party
hereunder shall be deemed by final order of a court of competent jurisdiction to
have been a voidable preference or fraudulent conveyance under the bankruptcy or
insolvency laws of the United States, or shall be deemed to be otherwise due to
any party other than the Secured Party, then, in any such event, the Debtor’s
obligations hereunder shall survive cancellation of this Agreement, and shall
not be discharged or satisfied by any prior payment thereof and/or cancellation
of this Agreement, but shall remain a valid and binding obligation enforceable
in accordance with the terms and provisions hereof The Debtor waives all right
to require the Secured Party to proceed against any other person or entity or to
apply any Collateral which the Secured Party may hold at any time, or to marshal
assets, or to pursue any other remedy. The Debtor waives any defense arising by
reason of the application of the statute of limitations to any obligation
secured hereby.

14.       Term of Agreement. This Agreement and the Security Interest shall
terminate on the date on which all payments under the Debentures have been
indefeasibly paid in full, the Secured Party cease to hold any Securities, and
all other Obligations have been paid or discharged; provided, however, that all
indemnities of the Debtor contained in this Agreement shall survive and remain
operative and in full force and effect regardless of the termination of this
Agreement.



16

--------------------------------------------------------------------------------



15.       Power of Attorney; Further Assurances.

(a) The Debtor authorizes the Secured Party, and does hereby make, constitute
and appoint the Secured Party and its officers, agents, successors or assigns
with full power of substitution, as the Debtor’s true and lawful
attorney-in-fact, with power, in the name of the various Secured Party or the
Debtor, to, after the occurrence and during the continuance of an Event of
Default, (i) endorse any note, checks, drafts, money orders or other instruments
of payment (including payments payable under or in respect of any policy of
insurance) in respect of the Collateral that may come into possession of the
Secured Party; (ii) to sign and endorse any financing statement pursuant to the
UCC or any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications and
notices in connection with accounts, and other documents relating to the
Collateral; (iii) to pay or discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on or threatened against the
Collateral; (iv) to demand, collect, receipt for, compromise, settle and sue for
monies due in respect of the Collateral; (v) to transfer any Intellectual
Property or provide licenses respecting any Intellectual Property; and (vi)
generally, at the option of the Secured Party, and at the expense of the Debtor,
at any time, or from time to time, to execute and deliver any and all documents
and instruments and to do all acts and things which the Secured Party deems
necessary to protect, preserve and realize upon the Collateral and the Security
Interest granted therein in order to effect the intent of this Agreement, the
Purchase Agreement and the Debentures all as fully and effectually as the Debtor
might or could do; and the Debtor hereby ratifies all that said attorney shall
lawfully do or cause to be done by virtue hereof This power of attorney is
coupled with an interest and shall be irrevocable for the term of this Agreement
and thereafter as long as any of the Obligations shall be outstanding. The
designation set forth herein shall be deemed to amend and supersede any
inconsistent provision in the Organizational Documents or other documents or
agreements to which the Debtor is subject or to which the Debtor is a party.
Without limiting the generality of the foregoing, after the occurrence and
during the continuance of an Event of Default, each Secured Party is
specifically authorized to execute and file any applications for or instruments
of transfer and assignment of any patents, trademarks, copyrights or other
Intellectual Property with the United States Patent and Trademark Office and the
United States Copyright Office.

(b) On a continuing basis, the Debtor will make, execute, acknowledge, deliver,
file and record, as the case may be, with the proper filing and recording
agencies in any jurisdiction, including, without limitation, the jurisdictions
indicated on Schedule C attached hereto, all such instruments, and take all such
action as may reasonably be deemed necessary or advisable, or as reasonably
requested by the Secured Party, to perfect the Security Interest granted
hereunder and otherwise to carry out the intent and purposes of this Agreement,
or for assuring and confirming to the Secured Party the grant or perfection of a
perfected security interest in all the Collateral under the UCC.

(c) The Debtor hereby irrevocably appoints the Secured Party as the Debtor’s
attorney-in-fact, with full authority in the place and instead of the Debtor and
in the name of the Debtor, from time to time in the Secured Party’s discretion,
to take any action and to execute any instrument which the Secured Party may
deem necessary or advisable to accomplish the purposes of this Agreement,
including the filing, in its sole discretion, of one or more financing or
continuation statements and amendments thereto, relative to any of the
Collateral without the signature of the Debtor where permitted by law, which
financing statements may (but need not) describe the Collateral as “all assets”
or “all personal property” or words of like import, and ratifies all such
actions taken by the Secured Party. This power of attorney is coupled with an
interest and shall be irrevocable for the term of this Agreement and thereafter
as long as any of the Obligations shall be outstanding.



17

--------------------------------------------------------------------------------



16.       Notices. All notices, requests, demands and other communications
hereunder shall be subject to the notice provision of the Purchase Agreement.

17.       Other Security. To the extent that the Obligations are now or
hereafter secured by property other than the Collateral or by the guarantee,
endorsement or property of any other person, firm, corporation or other entity,
then the Secured Party shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Party’s rights and
remedies hereunder.

18.       Miscellaneous.

(a)       No course of dealing between the Debtor and the Secured Party, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Party, any right, power or privilege hereunder or under the Securities shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

(b)       All of the rights and remedies of the Secured Party with respect to
the Collateral, whether established hereby or by the Debentures or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.

(c)       This Agreement constitutes the entire agreement of the parties with
respect to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto. Except as
specifically set forth in this Agreement, no provision of this Agreement may be
modified or amended except by a written agreement specifically referring to this
Agreement and signed by the parties hereto.

(d)       In the event any provision of this Agreement is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable. If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.



18

--------------------------------------------------------------------------------



(e) No waiver of any breach or default or any right under this Agreement shall
be considered valid unless in writing and signed by the party giving such
waiver, and no such waiver shall be deemed a waiver of any subsequent breach or
default or right, whether of the same or similar nature or otherwise.

(f) This Agreement shall be binding upon and inure to the benefit of each party
hereto and its successors and assigns.

(g) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

(h) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement, the Purchase Agreement and the
Debenture (whether brought against a party hereto or its respective affiliates,
directors, officers, shareholders, partners, members, investment advisors or
agents, and employees of each of them) shall be commenced exclusively in the
state and federal courts sitting in the City of New York, Borough of Manhattan.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such proceeding
is improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. If any party shall commence a proceeding to enforce any
provisions of this Agreement, then the prevailing party in such proceeding shall
be reimbursed by the other party for its reasonable attorney’s fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such proceeding.



19

--------------------------------------------------------------------------------



(i) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 (j) The Debtor shall indemnify, reimburse and hold harmless the Secured Party
and its partners, members, shareholders, officers, directors, investment
advisors, agents, and employees of each of them (collectively, “Indemnitees”)
from and against any and all losses, claims, liabilities, damages, penalties,
suits, costs and expenses, of any kind or nature, (including fees relating to
the cost of investigating and defending any of the foregoing) imposed on,
incurred by or asserted against such Indemnitee in any way related to or arising
from or alleged to arise from this Agreement or the Collateral, except any such
losses, claims, liabilities, damages, penalties, suits, costs and expenses which
result from the gross negligence or willful misconduct of the Indemnitee as
determined by a final, nonappealable decision of a court of competent
jurisdiction. This indemnification provision is in addition to, and not in
limitation of, any other indemnification provision in the Securities, the
Purchase Agreement or any other agreement, instrument or other document executed
or delivered in connection herewith or therewith.

(k) Nothing in this Agreement shall be construed to subject any Secured Party to
liability as a partner in the Debtor or any if its direct or indirect
subsidiaries that is a partnership or as a member in the Debtor or any of its
direct or indirect subsidiaries that is a limited liability company, nor shall
Secured Party or any Secured Party be deemed to have assumed any obligations
under any partnership agreement or limited liability company agreement, as
applicable, of any the Debtor or any if its direct or indirect subsidiaries or
otherwise, unless and until any such Secured Party exercises its right to be
substituted for the Debtor as a partner or member, as applicable, pursuant
hereto.

(1) To the extent that the grant of the security interest in the Collateral and
the enforcement of the terms hereof require the consent, approval or action of
any partner or member, as applicable, of the Debtor or any direct or indirect
subsidiary of the Debtor or compliance with any provisions of any of the
Organizational Documents, the Debtor hereby grants such consent and approval and
waive any such noncompliance with the terms of said documents.

19.       Effect of Amendment and Restatement.  This Agreement amends and
restates each of the September Security Agreement and the January Security
Agreement, and shall not be construed to be a substitution or novation of either
the September Security Agreement or the January Security Agreement.

[SIGNATURE PAGES FOLLOW]



20

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Security Agreement to be duly executed on the day and year first above written.

 

“Debtor”

NET TALK.COM, INC.,

   

By: /s/ Anastasios Kyriakides

Name: Anastasios Kyriakides

Title: CEO and President








[SIGNATURE PAGE OF SECURED PARTY FOLLOWS]



21

--------------------------------------------------------------------------------



 [SIGNATURE PAGE OF SECURED PARTY TO SECURITY AGREEMENT]





  VICIS CAPITAL MASTER FUND,

a sub-trust of Vicis Capital Series Master Trust

By: Vicis Capital LLC    

By: /s/ Shad Stastney

Name: Shad Stastney

Title: Member



22

--------------------------------------------------------------------------------





SCHEDULE A

Nettalk.com, Inc.

1.   Fixed and intangible assets owned by Nettalk.com, Inc. are listed on
attached Depreciations schedule, dated February 24, 2010. 2. Our executive
offices and Net Operations Center are located at: 1100 NW 163rd Drive, Suite B
4, No. Miami, FL 33169. 3. Our accounting records and corporate agreements are
maintained at our executive offices. 4. Liens on our equipment are limited to
claims on Debenture agreements signed with Vicis Capital, as follows:   12%
Debenture, dated September 10, 2008, in the amount of $1,000,000 12% Debenture,
dated September 10, 2008, in the amount of $500,000 12% Debenture, dated January
30, 2009, in the amount of $600,000 12% Debenture, dated February 6, 2009, in
the amount of $500,000 12% Debenture, dated July 20, 2009, in the amount of
$500,000 12% Debenture, dated September 25, 2009, in the amount of $1,100,000  
All above listed debentures are amended per new agreements, dated February 24,
2010.



23

--------------------------------------------------------------------------------





SCHEDULE B

Nettalk.com, Inc.

1.  

Our inventory is located at Moulton Logistic, our fulfillment house, as follows:
Moulton Logistics Management
c/o Karen Bellemare
2440 Clements Ferry Road
Charleston, SC 29492–7735
Telephone: (843) 554-7641 ext 100

  2. Liens on our inventory are limited to claims on Debenture agreements signed
with Vicis Capital, as follows:   12% Debenture, dated September 10, 2008, in
the amount of $1,000,000 12% Debenture, dated September 10, 2008, in the amount
of $500,000 12% Debenture, dated January 30, 2009, in the amount of $600,000 12%
Debenture, dated February 6, 2009, in the amount of $500,000 12% Debenture,
dated July 20, 2009, in the amount of $500,000 12% Debenture, dated September
25, 2009, in the amount of $1,100,000   All above listed debentures are amended
per new agreements, dated February 24, 2010.



24

--------------------------------------------------------------------------------





SCHEDULE C

Nettalk.com, Inc.



There are not written claims received regarding Nettalk’s right and use of any
of its collateral.  There is no adverse decision to Nettalk’s claims of
ownership rights in or exclusive rights to use our collateral in any
jurisdiction or to Nettalk’s rights to keep and maintain such collateral in full
force and effect.

25

--------------------------------------------------------------------------------





SCHEDULE D

Nettalk.com, Inc.

1.   Intellectual property:   A We presently have federal trademarks, as
follows: “Net Talk” Serial No.: 77626299 “Connecting the world” Serial No.:
78783778 “Connecting the globe” Serial No.: 77852806 “TK6000” Serial No.:
77821831 “TK4000” Serial No.: 77862553 “Your Phone Company in a Box” Serial No.:
77787836 “More talk, no bills” Serial No.: 77787770 “Fire your phonecompany”
Serial No.: 77787823   B We presently have two pending patents applications,as
follows: TK6000 Application No. 12/366,851 TK4000 Application No. 12,561/507   C
We have registered the followinginternet domain names: Nettalkasia.com
Nettalkiptv.com Nettalkla.com Nettalkmexico.com Nettalktelecom.com Nettalkuk.com
Nettalkusa.com Nettalkwifi.com Nettalkwimax.com Nettalkbiz.com
Nettalkbusiness.com Nettalkcanada.com Nettalkeurope.com Nettalkfree.com
Nettalkglobal.com Nettalkhome.com Nettalkiptv.com Nettalkla.com
Nettalkmexico.com Nettalktelecom.com Nettalkuk.com Nettalkusa.com
Nettalkwifi.com Nettalkwimax.com   D

We have been granted and or are applying for Competitive Local Exchange Carrier
(“CLEC”) Licenses in thirty-five states, as follows:

Alabama Georgia Massachusetts New Mexico South Dakota Arizona Idaho Minnesota
New York Texas Arkansas Illinois Montana North Carolina Utah California Indiana
Nebraska North Dakota Vermont Connecticut Kansas Nevada Ohio Washington DC
Delaware Kentucky New Jersey Oregon Washington Florida Maryland New York
Pennsylvania Wisconsin

26

--------------------------------------------------------------------------------





SCHEDULE E

Nettalk.com, Inc.

1.  Nettalk.com, Inc. was organized in the State of Florida.

2.  Nettalk.com, Inc. Federal Tax Identification number is: 20 – 4830633.

3.  Nettalk.com, Inc. State of Florida ax Identification number is:
23-8015074239-0.

4.  Our previous name was Discover Screens, Inc. (name changed on Sept 10,
2008).

27

--------------------------------------------------------------------------------





SCHEDULE F

Nettalk.com, Inc.                                 Schedule F

1.   Intellectual property:   A We presently have federal trademarks, as
follows: “Net Talk” Serial No.: 77626299 “Connecting the world” Serial No.:
78783778 “Connecting the globe” Serial No.: 77852806 “TK6000” Serial No.:
77821831 “TK4000” Serial No.: 77862553 “Your Phone Companyin a Box” Serial No.:
77787836 “More talk, no bills” Serial No.: 77787770 “Fire your phone company”
Serial No.: 77787823   B We presently have two pending patents applications, as
follows: TK6000 Application No. 12/366,851 TK4000 Application No. 12,561/507   C
We have registeredthe following internet domain names: Nettalkasia.com
Nettalkiptv.com Nettalkla.com Nettalkmexico.com Nettalktelecom.com Nettalkuk.com
Nettalkusa.com Nettalkwifi.com Nettalkwimax.com Nettalkbiz.com
Nettalkbusiness.com Nettalkcanada.com Nettalkeurope.com Nettalkfree.com
Nettalkglobal.com Nettalkhome.com Nettalkiptv.com Nettalkla.com
Nettalkmexico.com Nettalktelecom.com Nettalkuk.com Nettalkusa.com
Nettalkwifi.com Nettalkwimax.com   D We have been granted and or are applying
for Competitive Local Exchange Carrier (“CLEC”) Licenses in thirty-five states,
as follows: Alabama Georgia Massachusetts New Mexico South Dakota Arizona Idaho
Minnesota New York Texas Arkansas Illinois Montana North Carolina Utah
California Indiana Nebraska North Dakota Vermont Connecticut Kansas Nevada Ohio
Washington DC Delaware Kentucky New Jersey Oregon Washington Florida Maryland
New York Pennsylvania Wisconsin



28

--------------------------------------------------------------------------------





SCHEDULE G

Nettalk.com, Inc.



Fixed and intangible assets owned by Nettalk.com, Inc. are listed on attached
Depreciations schedule, dated, February 24, 2010.

As of February 24, 2010, Nettalk.com, Inc. did not own any capital stock, or
equity interest.  Furthermore, there were no pledged securities owned.



29

--------------------------------------------------------------------------------





SCHEDULE H



12% Senior Secured Convertible Debenture due June 30, 2011

12% Senior Secured Convertible Debenture due July 20, 2011

12% Senior Secured Convertible Debenture due September 15, 2011

Shares of 12% Series A Convertible Preferred Stock

Series D Common Stock Purchase Warrants


30